Luke, J.
A conviction of possessing intoxicating liquor was not authorized where the only evidence of any liquor being found was that there was a two-gallon jug of whisky buried in the ground about seventy-five yards from the defendant’s house, and no witness swore that it belonged to liim or was on his place, and the evidence showed that “other people lived close there.” The circumstantial evidence depended upon for a conviction was not sufficient to exclude every reasonable hypothesis save that of the guilt of the accused.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.